 1
 
CARPENTERS LOCAL 
1507
 
(
PERRY OLSEN DRYWALL
)
 
 
358 NLRB No. 3
 
Southwest Regional Council of Carpenters, Carpe
n-
ters Local #1507 (Perry Olsen Drywall, Inc.) 
and
 
Gerald Cornell. 
Case 27

CB

0
5723
 
February 2, 2012
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
H
AYES 
 
AND 
G
RIFFIN
 
On September 22, 2011, Administrative Law Judge 
Lana H. Parke issued the attached decision.  The R
e-
spondent filed exceptions, and the Acting General Cou
n-
sel filed an answering brief. 
 
The National Labor Rel
ations Board has delegated its 
authority in this proceeding to a three
-
member panel.
 
The Board has considered the decision and the record 
in light of the exceptions and brief and has decided to 

1
 
and conclusions,
2
 
and t
o adopt the recommended Order as modified and set 
forth in full below.
3
 
 
ORDER
 
The National Labor Relations Board adopts the re
c-
ommended Order of the administrative law judge as 
modified and 
set forth in full below and 
orders that the 
Respondent, Southwest
 
Regional Council of Carpenters, 
                                        
                  
 
1
 


s-

r-
ance of al
l the relevant evidence convinces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings.
 
2
 
There are no exceptions
 

did not violate the Act in other respects.
 

Plumbers
 
Local 342 (Contra Costa Electric, Inc.)
, 336 NLRB 549 
(2001), petition for review denied sub nom. 
Jacoby v. NLRB
, 325 F.3d 

citation of 
Operating Engineers Local 150
, 352 NLRB 360 (2008), or 
Wright Line
, 251 NLRB 1083 (1980), e
nfd. 662 F.2d 899 (1st Cir. 
1981), cert. denied 455 U.S. 989 (1982). 
 

r-
ating hiring halls, unions must follow clear and unambiguous standards 
set out in a collective
-

 
to the extent the stat
e-
ment suggests that parties must incorporate hiring hall agreements and 
referral rules in a collective
-
bargaining agreement.  There is no such 
requirement under Board law.  See, e.g., 
Plumbers 
Local 198 (Stone & 
Webster
), 319 NLRB 609, 611

612 (1995)
 
(the existence of an excl
u-
sive hiring hall can be established by evidence of practice or oral 
agreement); 
Plumbers Local 17
, 224 NLRB 1262, 1263 and fn. 6 
(1976) (same), enfd. 575 F.2d 585 (6th Cir. 1978).
 
3
 
We have m


notice to conform to the Order as modified.  For the reasons stated in 
his dissenting opinion in 
J. Picini Flooring
, 356 NLRB 
11
 
(2010)
, 
Member Hayes would not
 
require electronic distribution of the notice.
 
Carpenters 
Local #1507, West Jordan, Utah, its officers, 
agents, and representatives, shall  
 
1. Cease and desist from 
 
(a) Refusing to let Gerald Cornell pay the nonmember 
registration fee and sign its exclusive out
-
of
-
wor
k list as 
a nonmember applicant for employment because he que
s-

e-
dures under right
-
to
-
work laws.  
 
(b) In any like or related manner restraining or coer
c-
ing employees in the exercise of the rights guara
nteed 
them by Section 7 of the Act. 
 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act.
 
(a) 
Notify Gerald Cornell that 
he may register on the 
hiring hall out
-
of
-
work list as a nonmember 
upon his 
tendering the appropri
ate nonmember registration fee, 
placing his name in the list position he would have a
t-
tained had he been pe
rmitted to sign the list after D
e-
cember 1, 2010, and thereafter permit him to enjoy all 
benefits and privileges, including referral rights, a
t-
tendant
 
upon his placement on the out
-
of
-
work list.
 
(b) 
Make Gerald Cornell whole for any loss of ear
n-
ings and other benefits suffered as a result of the refusal 
to permit him to sign the out
-
of
-
work list
,
 
in the manner 
set forth in the remedy section of the 
judg

decision.
 
 
 
(c)
 
Within 14 days from the date of this Order
,
 
r
e-
move
 
from its files 
any reference to the unlawful refusal 
to permit Gerald Cornell to pay the nonmember 
registr
a-
tion fee and sign
 
its hiring hall out
-
of
-
work list
,
 
and
 
wit
h
in 
3 days thereaf
ter notify him in writing that 
this 
has been done and that 
the unlawful refusal 
will not be 
used 
against him in any
 
way.
 
(d) 
Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide
 
at a reasonable place desi
g-
nated by the Board or its agents, all payroll records, s
o-
cial security payment records, timecards, personnel re
c-
ords and reports, and all other records, including an ele
c-
tronic copy of such records if stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order.
 
(e) Within 14 days after service by the Region, post at 
its West Jordan, Utah facilities copies of the attached 

4
  
Copies of the notice, on 
forms provide
d by the Regional Director for Region 27, 

e-
                                        
                  
 
4
 
If this Order is enforced by a judgment of a United States court of 

a-

g-
ment
 
of the United States Court of Appeals Enforcing an Order of the 

 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
2
 
sentative, shall be posted by the Respondent and mai
n-
tained for 60 consecutive days in conspicuous places, 
including all places where notices to employees and 
members are customarily posted.  In addition to physical 
posting of paper notices, notices shall be distributed ele
c-
tronically, such as by email, posting on an intranet or an 
internet site, and/or other electronic means, if the R
e-
spondent customarily commu
nicates with its members by 
such means.  Reasonable steps shall be taken by the R
e-
spondent to ensure that the notices are not altered, d
e-
faced, or covered by any other material.  
 
(f) Within 14 days after service by the Region, deliver 
to the Regional 
Director for Region 27 signed copies of 
the notice in suffi
cient number for posting by 
Perry O
l-
sen Drywall, Inc. at its Utah jobsites, if it wishes, in all 
places where notices to employees are customarily pos
t-
ed.
 
(g) 
Within 21 days after service by the Re
gion, file 
with the Regional Director for Region 27 a sworn certif
i-
cation of a responsible official on a form provided by the 
Region attesting to the steps that the Respondent has 
taken to comply.
 
APPENDIX 
 
N
OTICE 
T
O 
E
MPLOYEES AND 
M
EMBERS
 
P
OSTED BY 
O
RDER O
F THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we vi
o-
lated Federal labor law and has ordered us to post and obey 
this notice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, 
or assist a union
 
Choose representatives to bargain on your behalf 
with your employer
 
Act together with other employees for your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
activities.
 
 
W
E WILL NOT
 
refuse to let Gerald Cornell pay
 
the 
nonmember registration fee and sign our exclusive out
-
of
-
work list as a nonmember applicant for employment 
because he questioned the validity of our hiring hall pr
o-
cedures under right
-
to
-
work laws.  
 
W
E WILL NOT
 
in any 
like or related manner
 
restrain 
or 
coerce you in the exercise of the rights set forth above. 
 
W
E WILL
 
notify Gerald Cornell that 
he may register on 
the hiring hall out
-
of
-
work list as a nonmember 
upon his 
tendering the appropriate nonmember registration fee, 
placing his name in the list 
position he would have a
t-
tained had he been pe
rmitted to sign the list after D
e-
cember 1, 2010, and 
WE WILL
,
 
thereafter permit him to 
enjoy all benefits and privileges, including referral rights, 
attendant upon his placement on the out
-
of
-
work list.
 
W
E WILL
 
make Gerald Cornell whole for any loss of 
earnings a
nd other benefits 
result
ing from our
 
refusal to 
permit him to sign the out
-
of
-
work list after December 1, 
2010, less any net interim earnings, plus interest.
 
W
E WILL
, w
ithin 14 days from the date of the 
Board

s 
Order, remove from our files
, and ask Perry Olsen Dr
y-
wall, Inc. to remove from its files, any reference to our
 
unlawful refusal to permit Gerald Cornell to pay the 
nonmember 
registration fee and sign our 
hiring hall out
-
of
-
work list
,
 
and 
WE WILL
, w
ithin 3 days thereafter, not
i-
fy him in writing that 
we have done so and that we will 
not use our unlawful refusal against him 
in any way. 
 
 
S
OUTHWEST 
R
EGIONAL 
C
OUNCIL 
O
F 
C
ARPENTERS
,
 
C
ARPENTERS 
L
OCAL 
#1507
   
 
 
Kristyn A. Myers 
and
 
Karla E. Sanchez, Esqs.,
 
for the General 
Counsel.
 
Daniel M. Shanley, Esq., DeCarlo, Connor & Shanley, 
of
 
Los 
Angeles, California, for the Respondent.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
L
ANA 
H.
 
P
ARKE
, Administrative Law Judge.  This case was 
tried in Salt Lake City, Utah, on June 21 an
d 22, 2011.
1
  
The 
charge was filed on December 20 by Gerald Cornell (Cornell), 
an individual.  The amended complaint, issued May 25, 2011, 
alleged that Southwest Regional Council of Carpenters, Ca
r-
penters Local #1507 (Respondent or the Union) violated Se
c-
t
ion 8(b)(1)(A) and (2) of the Act.
2
 
I
.
 
ISSUES
 
(A)  Did Respondent violate Section 8(b)(1)(A) of the Act by 
refusing to register Cornell for referral to work.
 
(B) Did Respondent violate Section 8(b)(2) and (1)(A) of the 
Act by attempting to cause and causin
g 
Perry Olsen Drywall, 
Inc.
 
to discharge Cornell and by refusing to refer Cornell for 
employment by 
Perry Olsen Drywall, Inc.
 
at its Huntsman pr
o-
ject.
 
II
.
 
JURISDICTION
 
Perry Olsen Drywall (the Employer or Perry Olsen), a Utah 
corporation, 
with an office an
d place of business located in 
                                        
                  
 
1
 
All dates are in 2010, unless otherwise indicated.
 
2
 
At the hearing the General Counsel amended the amended co
m-
plaint as follows: (1)
 
Appended subpar. (c) t
o par. 4, adding the name 
of Jim Sala with the designation of senior representative; (2) added par. 

n-
nection with its representative status as described above in paragraph 5, 
Respondent has
 
failed to represent Gerald Cornell for reasons that are 
unfair, arbitrary, invidious, and has breached the fiduciary duty it owes 

complaint paragraphs.
 
 3
 
CARPENTERS LOCAL 
1507
 
(
PERRY OLSEN DRYWALL
)
 
 
 
Sandy, Utah, has been engaged as a stud and drywall comme
r-
cial contractor in various 
S
tates, including the State of Utah.  
During the 2010 calendar year ending December 31, the E
m-
ployer, in the course of its business operatio
ns, performed se
r-
vices valued in excess of $50,000 in 
S
tates other than the State 
of Utah.  
At all material time, the Employer has been an e
m-
ployer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act, and Respondent is a labor o
rgan
i-
zation within the meaning of Section 2(5) of the Act.
 
F
INDINGS OF 
F
ACT
 
Unless otherwise explained, findings of fact herein are based 
on party admissions, stipulations, and uncontroverted testimony 
regarding events occurring during the period of time r
elevant to 
these proceedings.  On the entire record, including my observ
a-
tion of the demeanor of the witnesses, and after considering the 
briefs filed by the General Counsel and Respondent, I find the 
following events occurred in the circumstances describe
d below 
during the period relevant to these proceedings.
 

 
The Employer was owned and operated by Perry Brian Olsen 
(Olsen), as sole owner, for 2 years.
3
  
The Employer performed 
work on construction sites in the Rocky Mountain re
gion, 
mai
n
ly in Utah, employing, among other classifications, ca
r-
penters and finishers.  In 2010, the Employer performed work 
at the Portneuf Hospital in Pocatello, Idaho (the Portneuf pr
o-
ject), employing carpenters represented by the Northwest Ca
r-
penters 
Union Local 635 (Local 635) located in Boise, Idaho, 
with which the Employer had a project
-
specific labor contract.  
In the summer of 2010, the Employer also commenced ca
r-
pentry work on a project in Salt Lake City, Utah: the Huntsman 
Cancer Institute (the 
Huntsman project).
 
Respondent maintained an office and hiring hall in West Jo
r-
dan, Utah, in the Salt Lake Valley (the hiring hall).  The follo
w-
ing individuals held the positions set forth opposite their r
e-
spe
c
tive names and have been agents of Respondent w
ithin the 
meaning of Section 2(13) of the Act:
 
 
Jim Sala (Sala)
4
 
 
 
Senior Representative
 
Bruce Bachman (Bachman)
5
 
Union Special Agent
 
Keith Brown (Brown)
 
 
Union Special Agent
 
 
For about the last 7 years, the Union
 
and Perry Olsen were 
parties to the Southern California Drywall/Lathing Master 

employees employed to perform work covered thereunder (the 
unit or carpenters).  By the terms of the agreement, Respo
ndent 
was the exclusive collective
-
bargaining representative of the 
                                        
                  
 
3
 
Prior to that, the Employer was co
-
o
wned by Olsen, his siblings, 
and his father.  In February 2011, the Employer declared bankruptcy.
 
4
 

authority in enforcing hiring hall rules, negotiated collective
-
bargaining 
agreements, and 
processed grievances.  Sala was an agent of Respon
d-
ent, as contemplated in Sec. 2(13) of the Act.
 
5
 
The parties stipulated that the name of the individual referred to in 


in, I refer to that individual as Bachman.
 
unit, and Respondent and Perry Olsen have maintained and 
enforced the terms of the agreement covering conditions of 
employment of the unit.
 
Provisions of the agreement, of which Olsen 
was 
fully 
aware,
6
 
required the Union to be the exclusive source of refe
r-
rals of unit employees for employment with Perry Olsen, as 
follows:
 
 
Contractors shall first call upon [Respondent] for such wor
k-
ers as they may from time to time need and [Respondent] 
shall furnish to the Contractors the required number of co
m-
petent persons of the classifications needed by the Contra
c-
tors.
 
 
Operation of the hiring hall was governed by the following 
established referral work rules for Utah (referral rules), as set 
forth 
in pertinent part, a copy of
 
which has been posted at the 
hiring hall since the fall of 2008
:
7
 
 
1.)
 
The Southwest Regional Council will make available 
a non
-
exclusive and non
-
discriminatory referral list 
for those individuals seeking work in the Constru
c-
tion I
ndustry.
 
2.)
 
Applicants are allowed to solicit jobs from employers 
provided the employer is signatory and bound to a 
collective
-
bargaining agreement with the Regional 
Council, in 
Utah.
 
3.)
 

request for their
 
name to be placed numerically on the 
out
-
of
-
work list.  (First come, first served.)
 
4.)
 
To be eligible for referral, applicants must:
 
A.
 
Meet the minimum training and experience 
qualifications necessary to perform any 
specific work assignments required by 
that s
pecific out
-
of
-
work list.
 
B.
 
Be unemployed
 
and 
available for work at 
all times.
 

 
Anyone working as a carpenter 
for any employer in state, or 
out, is subject to immediate 
removal from the list.
 
C.
 
Be currently registered on the out
-
of
-
work 
list.
 
D.
 
Pay their current 
dues or quarterly service 
fees.
8
 

 
Members must be in good stan
d-
ing to be eligible for and/or to 
remain on the referral list.
 
 
                                        
                  
 
6
 
By letter dated January 22, 2009, the Union, upon learning the E
m-
ployer was employing carpenters who had not been dispatched from the 
hiring hall, informed the 
C
ompany that the employees needed either to 
become 
members in good standing or pay the necessary fees to register 
on the referral list as nonmembers.
 
7
 
The rules were posted in the foyer of the hiring hall and at the out
-
of
-
work sign
-
in counter.
 
8
 
The quarterly service fee was the amount of money charged t
o pe
r-
sons who were not union members, the payment of which enabled them 
to sign the out
-
of
-
work list if otherwise qualified.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
4
 

 
Non
-
members must timely pay 
their quarterly service fee to be 
eligible for and/or to remain on 
the referral list.
 
 
B.
 
Alleged Violations of
 
Section 8(b)(2) and (1)(A)
 
By the summer of 2010, the Union was no longer accepting 
new members.
9
  
At all relevant times, applicants for registration 
on the hiring hall out
-
of
-
work list who were not already me
m-
bers of the Union or an
other carpenter local could only register 
on the list as nonmembers after paying the quarterly service fee 
of $135.
10
  
Once registered on the out
-
of
-
work list, individuals 
might solicit work directly from contractors

 
signatory to the 
agreement.  Employers 
were permitted to request by name 
workers who were registered on the out
-
of
-
work list, regardless 
of their positions on the list.  In all situations, whether seeking 
employees by name or by open request, signatory employers 
wanting to employ carpenters fir
st had to contact the hiring hall 
to request their dispatch before they could be hired.
11
  
Reques
t-
ed employees would be dispatched only if they were registered 
on the list; requests for workers not registered on the list were 
not honored.  As for unit emplo
yees working for a signatory 
contractor who had not complied with the hiring hall rules, 
Respondent asked for their removal.
 
In November, on the dates noted below, the Employer tran
s-
ferred journeyman carpenters from the Portneuf project in Po
c-
atello to the
 
Huntsman project in Salt Lake City.  Among those 
transferred were the following individuals (collectively the 
Idaho workers):
 
 
November 2

Ryan Thompson (Thompson), David Lirgg 
 
 
 
(Lirgg), and Chris Barton (Barton).
 
November 15

Jeff Behnke (Behnke).
 
November 30

Mike Monk (Monk) and Mike 
 
 
 
Prince (Prince).
 
 
Before the Idaho workers began work at the Huntsman project, 
Olsen told them they needed to go to the hiring hall and sign 
up.  None did so.
 

l-
sen,
 
also hired Cornell who had not previously worked for the 
Employer.  Cornell was not at that time a member of any union 
and had never been a member of Respondent.
12
  
Olsen told 
Barton to have Cornell go the hiring hall, pay his fee, and take a 
                                        
                  
 
9
 

i-

M
arch 2011 statement of position discloses that Ryan Thompson was 
permitted to transfer his membership from Local 635 to the Union in 

that permits applicants to either become a member or pa
y a referral fee, 

Neither the membership transfer nor recitation of the general policy 
rebuts otherwise unrefuted evidence that during the relevant period, the 
Union was no longer ac
cepting new members.
 
10
 
Membership in Respondent, when available, required payment of 
$48 (3 months of dues) plus a $300
-
initiation fee, for a total of $348.
 
11
 
See art. 4, sec. 2(c) of the agreement.
 
12
 

 
Boise, 
Idaho, from about 2002 to 2009.  He dropped that membership when he 
moved to Utah.
 
drug test bef
ore being hired.  Cornell began working at the 
Huntsman project on November 2 without having gone to the 
hiring hall.
 
Later in November, it was reported to the Union that some 
carpenters on Perry Olsen projects in the Salt Lake City area 
had not been dispa
tched through the hiring hall.  On November 
18, during an email exchange between Sala and Olsen, Sala 

email, Olsen provided the list and told Sala he wanted to keep 
five of the Idaho workers bec
ause he knew how they worked.  
Although the email did not name the five employees, Olsen 
testified they were Thompson, Lirgg, Barton, Behnke, and 
Joshua Smith.  Sala replied:
 
 
First, employees who are working for you outside of our ba
r-
gaining area (Idaho) 
are not eligible for transfer to jobs in our 
jurisdiction . . . Second, they are not allowed to begin work 
until they are dispatched.  Third, if they are not on my Out Of 

by name.
 
 
[I]f there 
are employees working without a dispatch, they are 
in violation of the contract and the hiring hall procedures.  If I 
get complaints from any member on the list currently this 
could cause both of us a problem which we do not want.
 
 
Later on November 18, Ol
sen emailed the Union a work o
r-
der and requested forms for the dispatch of seven employees.  
In response, Sala informed Olsen that only three of the names 
he submitted for dispatch were even eligible to sign the out
-
of
-
work list but those three could not b
e dispatched as they had 
not signed the out
-
of
-
work list.  Sala listed the names of seven 

s-
patched from the hiring hall and were ineligible to sign the out
-
of
-
work list or to be dispatched:
13
 
 
Dave Power
s
 
 
 
Charlie James
 
Chris Mousley
 
 
 
Nicholas Huston
 
Brian Knudsen
 
 
 
Gerald Cornell
14
 
Samuel Rios
 
 
Sala said that all seven needed to be removed from employment 
immediately.
 
Olsen did not terminate any of the seven
-
named employees 
at that time and did not noti
fy the Union that it had failed to do 
so.  Except for Cornell, Olsen did not thereafter discuss the 
seven
-
named employees with any union representative.
15
 
                                        
                  
 
13
 
Although Sala did not specifically state why the seven were inel
i-
gible, the fact that they were then employed by Perry Olsen rendered 
them ineligible under the hir
ing hall rules.
 
14
 
There is no evidence as to what information the Union made about 
the other six individuals, but the Union had ascertained that Cornell 

r-
wise, that he had not paid the quar
terly registration and dispatch fee as 
a nonmember, that he had not signed the out
-
of
-
work list, and that he 
could not sign it because he was working.
 
15
 
The General Counsel asserts that Respondent never (meaning, pr
e-
sumably, after November 18) required Per
ry Olsen to discharge the six 
employees aside from Cornell.  There is no evidence, however, that 
Respondent knew the six continued to be employed, and on December 
 5
 
CARPENTERS LOCAL 
1507
 
(
PERRY OLSEN DRYWALL
)
 
 
 
Olsen directed his foreman to have Thompson, Lirgg, Ba
r-
ton, Behnke, Monk, and Prince leave the Huntsma
n job and go 
to the hiring hall to get things worked out with the Union b
e-
fore they returned to work.  On November 19, Cornell went to 
the hiring hall with Joshua Smith (Smith), Arlin Francin (Fra
n-
cin),
16
 
Barton, Lirgg, and Behnke.
17
 
When the Perry Olsen emp
loyees arrived at the hiring hall on 
November 19, Brown and Bachman were there.
18
  
Cornell said 

Lirgg said the group wanted to put their names on the out
-
of
-
work list.
 
Bachman took Barton, Cornell
, and Smith into a back area 
while Behnke, Francin, and Lirgg stayed with Brown.  
Bac
h-
man 
told the workers they had gone about it the wrong way.  
He said they should have gone to the hiring hall first [before 
working for Perry Olsen], 
put their names on th
e out
-
of
-
work 
list, and waited for the Union to call them.  
Cornell told Bac
h-
man he wanted to do whatever was necessary to join the Union
, 
saying he had the necessary funds.  Bachman told the Perry 
Olsen employees they had to take care of membership with 
their home locals because the Union was not taking any new 
members.  Bachman told the group that workers seeking work 
had to first sign th
e out
-
of
-
work list at the bottom and that jobs 
were dispatched on a first
-
come
-
first
-
serve basis.  Without 
specifying how, Bachman told Cornell he might be able to help 
him a week or so later.
19
  
Cornell told Bachman that he needed 
to get in the Union and w
ould like to know what he needed to 
do to accomplish that.
20
  
Bachman said there was nothing he 
could do for him at that time.
 
Barton, Cornell, and Smith rejoined the others at the hiring 
hall counter where Brown looked up the status of each on the 
computer
.  After checking status, Brown informed the workers 
as follows:
 
 
                                        
                                        
            
 
1, as described later, Sala told Olsen that all undispatched workers had 
to be removed.
 
16
 
Smi
th and Francin worked for Perry Olsen for short periods in 
November and do not figure significantly in this matter.
 
17
 
Thompson arrived at the hiring hall as the group was leaving.
 
18
 
Both Cornell and Barton testified regarding the November 19 
meeting at the
 
hiring hall.  In this, as in later interchanges, I found 

r-

 
19
 
Cornell testified that at some point, Bachman said he did not think 
it was rig
ht to dispatch the workers, and as far as he was concerned, 
they could all go home and have a nice weekend.  Barton did not co
r-
roborate this testimony; as the testimony is incongruent with Bac
h-

 
20
 
I cannot
 

the out
-
of
-
work list as a nonmember.  Counsel for the 
General Counsel
 
questioned Barton as follows:
 
Q
.
 
. . . did Cornell ask to get on the out of work list?
 
A
.
  
He asked to join and get on

or what h
e had to do to 
work.
 
The most reasonable inference is that Cornell asked to join the U
n-
ion, linking his request with his immediate desire for work.
 
Lirgg

Brown said Lirgg was current in his dues and 
dispatched him to Perry Olsen.
21
 
Barton

Brown said Barton was delinquent in his 
dues.  Bar
ton offered to pay the dues immediately.  Brown 
told Barton to pay in Idaho.
 
Cornell

Brown said Cornell had been dropped from 
membership in Local 635 in Boise, Idaho.
22
 
 
After the workers left the hiring hall, Barton telephoned O
l-
sen and told him the Union 
would not dispatch anyone but 
Lirgg and would not permit Cornell to join the Union.
23
  
Co
r-
nell and the others returned to the Huntsman project where they 
continued to work.
 

an explanation, saying he 
wanted to request Cornell for di
s-
patch as well as the Idaho workers.  Brown said that Cornell 
was not in standing to work for Perry Olsen, that the 
C
ompany 
could not employ him, and that Olsen had to let him go.  Perry 

 
direction, and Cornell 
continued working.
 
On November 22, Cornell returned to the hiring hall alone to 
see what he could do about getting in the Union.  He realized 

the 635 that [he] was no longe
r affiliated with . . . [he did not] 
live in Idaho.  So [he] was hoping that [he] could work som
e-

 
Cornell asked Bachman what he could do to take care of the 
problem so that he could get into th
e Union.
24
  
Bachman told 
Cornell it was illegal for him to solicit work from union co
m-
panies without first going through the Union.  Bachman told 

b-

an money 

r-

made of Brown and Bachman were that they let him join the 
                                        
                  
 
21

t-
ed November 30.
 
22
 
Cornell told Brown he w
anted to join the Union.  Brown said he 
had to deal with Bachman.  Cornell testified that if he had known he 
would be eligible for dispatch as a union member if he got back in good 
standing with Local 635, he would immediately have done so.  Howe
v-
er
,
 
Corne



n-
tion or desire to gain membership status through Loc
al 635.  Although 
Barton gave conclusionary testimony that Cornell was not allowed to 
get on the out
-
of
-
work list, I infer from the testimony as a whole that 

r-
ship in Respondent and 
that he di
d not, on that date, ask to sign the out
-
of
-
work list as a nonmember.
 
23
 

Although neither testimony was received for the truth of what happened 

 
clearer and more speci
f-
ic, and I credit his account of what he told Olsen.
 
24
 
Bachman apparently understood that Cornell wanted to sign the 
out
-
of
-
work list and receive a dispatch to Perry Olsen, as Bachman told 
Cornell there were 50 guys on the out
-
of
-
wor
k list, and he did not think 
it was right for Cornell to cut in front of everybody else on the list.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
6
 
Union.  In each instance he was refused.  Cornell returned to 
work 
at the Huntsman project.
 
On November 29, representatives from the Union came to 
the Huntsman project.  The Perry Olson foreman told the u
n-
dispatched workers to hide, which they did on a roof top for 
about half an hour.
 
On November 30, Sala and Olsen exchan
ged the following 
emails:
 
 
Sala to Olsen
 
Subject:  Contract/hiring hall grievance
25
 
 
Brian, Obviously you and [Brown] have had a difficult time 
over the last three weeks communicating and getting this i
s-
sue resolved.  I am not one for long emails or extendi
ng the 
problems we are having regarding the contract and dispatch.  

many folks were hired without proper dispatch.
26
 
Let me try to clear this up.  Except for the few key i
n-
dividuals who have already
 
been processed, NO one else 
who is working there in violation will be processed or di
s-
patched.  They are in violation of our contract, the hiring 
hall procedures, and our own internal Constitution and B
y-
laws.  If there are still folks who are in violation
 
working 
tomorrow I will file the second step of the grievance since 
we have not been able to work this out in the first step.
 
If you need to meet, I will make myself available this 
afternoon at my office.
 
 
Olsen to Sala
 
Subject:  Contract/hiring hall grie
vance
 
 
Looks like our emails just crossed.
 

p-
proved as per previous communication.  As per your [prev
i-
ous] email, I let the apprentice go and kept the other 4 e
m-
ployees working.  I think it would
 
be good to meet . . . if you 
could review the dispatches I sent in for the people from Id
a-
ho, I know they were late except for two of the men, and d
e-
termine which employees I can keep employed and then we 
can go over that plus any additional information t
hat [Brown] 
has from his Huntsman site visit yesterday.
 
 
On December 1, Sala met with Olsen.
27
  
Sala reviewed the 
dispatch procedures with Olsen, who wanted to know why the 

l-
sen they were basically h
aving a grievance meeting on how to 
resolve a grievance against the company for not following the 
hiring hall dispatch rules.  Sala said the 
C

created a problem for individuals registered on the list who had 
solicited jobs from Perry Olsen 
but whom the 
C
ompany had not 
requested while, at the same time, the 
C
ompany hired undi
s-
                                        
                  
 
25
 
No written grievance had been filed.  The Union considered the 
matter to be an oral grievance.
 
26
 

-
permitte
d e
m-
ployee transfers from another jobsite, generally into supervisory pos
i-
tions.
 
27
 
There is little significant dispute as to what was said in the D
e-
cember 1 meeting.  The following account is based primarily on the 
testimony of Sala, whom I found to be cle
ar and coherent and to 
demonstrate good recall.
 
patched workers.  Sala told Olsen that all employees had to be 
properly dispatched and that the Union could not just pretend 
the breach of rules had not happened; there 
needed to be a res
o-
lution.  Sala told Olsen that all undispatched employees had to 
be removed from the project, and the openings had to be filled 
through the hiring hall unless the hall ran out of eligible out
-
of
-
work list signers, which was unlikely as 75

80 names were on 
the list.
 
Olsen complained the 
C
ompany was far behind on the pr
o-
ject, and he needed good people.  Sala asked Olsen which 
workers he really wanted dispatched.  Olsen gave Sala the fo
l-
lowing names:  Thompson, Lirgg, Barton, and Benke, which
, in 
resolution of the grievance, Sala agreed to.  Sala agreed the 
C
ompany could retain Monk and Prince as well.
28
  
Sala told 
Olsen that if the workers came to the hiring hall and got prope
r-
ly registered for dispatch, the Union would dispatch them.  
Cornell
 
was not discussed.  Following the meeting Sala b
e-
lieved that all employees on the Huntsman jobsite who had not 
been properly dispatched had been removed from the job.
29
  
Olsen thereafter contacted Barton and instructed him to go to 
the hiring hall where, B


 

e-
turned to the hiring hall along with Cornell, Behnke, Monk, and 

there, and Barton told Brown 
the group was there to be di
s-
patched.  The workers told Brown they were not working.
30
  
Behnke, Barton, Monk, and Prince signed the out
-
of
-
work list, 
noting the local union of which they were members.
31
  
Brown 
then dispatched Behnke, Barton, Monk, Prince, an
d Thompson 
to the Huntsman project.
32
  
Brown did not dispatch Cornell, and 
Cornell asked why.  As Barton recalled, Cornell told Brown he 
wanted to join the Union, and Brown told him he had to talk to 
Bachman.
33
 
                                        
                  
 
28
 
I infer from the testimony as a whole that Olsen at some point also 
specifically requested Monk and Prince.
 
29
 
Sala testified that he did not know if the workers he had agreed to 
dispatch were working for 
Perry Olsen at that time, but as they could 
not be dispatched if they were employed, Sala presumed the employees, 
if working, would be terminated before they registered at the hall.
 
30
 

m-
ployed.  Hi
s testimony is consistent with evidence that the Union co
n-
sistently held to its requirement that only unemployed individuals could 
sign the hiring hall list and that the company had, 2 days earlier, tried to 

ction, justifying an 
inference that workers knew they would not be eligible for dispatch if 
employed.
 
31
 
Sala understood the four employees and Thompson had taken 
steps to put themselves in good standing with their home local unions.  
Thompson apparently in
advertently neglected to sign the out
-
of
-
work 
list.
 
32
 
The Union dispatched Thompson, Barton, Behnke, Monk, and 
Prince on December 1 to begin work at the Huntsman project on D
e-
cember 2.
 
33
 
Cornell testified that Brown said it was his understanding that 
Corne
ll was no longer employed by Perry Olsen, and Cornell said that 
was news to him.  This asserted exchange is inconsistent with other 
credited testimony, and I do not accept it.
 
 7
 
CARPENTERS LOCAL 
1507
 
(
PERRY OLSEN DRYWALL
)
 
 
 
Cornell approached Bachman and said he wanted t
o join the 
Union and that he had whatever it was going to cost with him.  
Bachman told Cornell that he could not help him, that the U
n-
ion was not accepting new members, and that Cornell needed to 
get his dues taken care of.  Bachman told Cornell that if he
 
paid 
the nonmember quarterly fee of $135, he would sign him up on 
the out
-
of
-
work list, but he would be at the bottom of the list, 
and the Union could not put him on the Huntsman job.  As 
Cornell produced his money, he asked Bachman how the Union 
got arou
nd right
-
to
-
work laws since Utah was a right
-
to
-
work 
S
tate.
34
  
Bachman abruptly returned to his office area.  Cornell 
followed him, saying he was not trying to make him mad.  Co
r-
nell tried to shake hands with Bachman, but Bachman refused.  
Cornell did not s
ign the out
-
of
-
work list.
 
When Cornell returned home from his December 1 visit to 
the hiring hall, a telephone message from Olsen informed him 
that he was laid off.
 
35
 
Sometime later, Cornell telephoned Olsen and asked if he 
could return to work.  Olsen tol
d Cornell that if he could work 
it out with the hiring hall, then Perry Olsen would hire him.  
Cornell told Olsen the Union would not let him sign the out
-
of
-
work list.  Olsen did not request Cornell by name, assertedly 
because he knew Cornell was not on t
he out
-
of
-
work list.
 
Thereafter
,
 
Cornell left telephone messages for union repr
e-
sentatives, but no one returned his calls.  In January after the 
instant charge had been filed, Cornell spoke to Bachman.  Co
r-
nell asked if anything had changed and if Bachman 
could help 
him get in the Union.  Bachman said he still had nothing for 
Cornell.
36
 
IV
.
 
DISCUSSION
 
A.  Legal Overview
 
Section 8(b)(1)(A) of the Act provides that it shall be an u
n-

. . . emplo
yees in the exercise of the rights guaranteed in Se
c-


prescribe its own rules with respect to the acquisition or rete
n-
tion o

 
                                        
                  
 
34
 
This conversation between Cornell and Bachman is based on an 
amalgamation of t
he credible testimony of Cornell, Barton, and Bac
h-
man.  Although Cornell testified that when he counted out $135 to pay 

Barton did not recall that exchange.  Since I have found Barto
n to be 
more clear and reliable in his testimony than Cornell, I discredit Co
r-

Cornell the option of paying the nonmember quarterly fee, Cornell 
refused to pay it, saying that according 
to right to work, he did not have 

i-
ble testimony, I do not accept it.
 
35
 
Employment records show that Cornell did not work on or after 
December 1.
 
36
 



 
Section 8(b)(2) makes it an unfair labor practice for a union 

against an employee in violation of subsection (a)(3) of [the 
Act] or to discriminate against an employee with re
spect to 
whom membership in such organization has been denied or 
terminated on some ground other than failure to tender the p
e-
riodic dues and the initiation fees uniformly required as a co
n-

 
Union
-
operated exclus
ive hiring halls are permissible e
m-
ployment systems when lawfully memorialized in collective
-
bargaining agreements.  
Teamsters 
Local 357 v. NLRB, 
365 
U.S. 667 (1961).
   
In operating hiring halls, unions must follow 
clear and unambiguous standards set out in a collective
-
bargaining agreement.
 
A union that operates a hiring hall must represent all ind
i-
viduals seeking to utilize that hall in a fair and impartial ma
n-
ner.  
In this regard, the Board has held that notwithstanding the 

established exclusive hiring hall procedures which results in a 
denial of employment to an applicant . . . inherently encourages 
unio
n membership, breaches the duty of fair representation 
owed to all hiring hall users, and violates Section 8(b)(1)(A) 

Cell
-
Crete Corp., 
288 NLRB 262, 264 (1988).  
Operating E
n-
gineers Local 15
0, 
352 NLRB 360, 360 (2008); 
Plumbers 
L
o-
cal 
342
 
(Contra Costa Electric), 
336
 
NLRB 549, 552 (2001), 


l-

livelihoods of all hiring hall 
users, and thus restrain and coerce applicants in the exercise of 

Plumbers Local 
342
, supra at 550.
 
Specifically, a union operating an exclusive hiring hall may 
not discriminate with respect to regis
tration and referrals on the 
basis of membership or nonmembership in the union or any 
other arbitrary, invidious, or irrelevant considerations. 
 
Electr
i-
cal
 
Workers 
Local 3 (White Plains),
 
331 NLRB 1498 (
2000); 
Sachs Electric Co.,
 
248 NLRB 669, 670 (1980).
 
When the General Council proves that a union has departed 
from established hiring hall procedures, a violation is esta
b-
lished unless the union comes forward with rebuttal evidence 
that the departure was justified based on a valid union
-
security 
clause or i
s necessary to the effective performance of the u
n-

Plumbers Local 
342
 
(Contra 
Costa Electric
), supra
 
at 553 fn. 10; 
Operating Engineers Local 
150,
 
supra at 376
.  In determining whether a union has esta
b-
lished its necessity de
fense, the Board looks to whether the 

Stage Employees IATSE
 
Local 
720
, 

mistake in operating a hiring hall arising from mere negligence 
does not violate Section 8(b)(1)(A)
 
and (2), independent of the 
duty of fair representation.  
Plumbers Local 
342
, supra at 550.
 
The Board and the 
c
ourts accord unions a wide range of di
s-
cretion in serving the employees whom they represent.  
Tea
m-
sters Local 631 (Vosburg Equipment)
, 340 NLRB 
881, 881 

statutory bargaining representative in serving the unit it repr
e-
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
8
 
sents, subject always to complete good faith and honesty of 

Ford Motor Co.
 
v. 
Hu
ffman
, 345 U.S. 330, 338 (1953)

disparate treatment or negligent conduct which is proscribed by 
Section 8(b)(1)(A), but only those which, because motivated by 
hostile, invidious, irrelevant, or unfair considerations, may be 
c

Steelworkers Local 2869 (Kaiser Steel Corp.)
, 239 NLRB 982, 
982 (1978)

used to describe breaches of the duty





e-


indicate deliberate conduct that is intended to harm or disa
d-
vantage hiring hall applicants.  They all imply that the union is 
either using its power to control [employment] referrals ag
ainst 
the interests of individual applicants or classes of applicants, or 

Plumbers
 
Local 
342 (Contra Costa Electric
),
 
supra at 550

553.
 
B.  Positions of the Parties
 

ring hall was appr
o-
priately established as a 
permissible and legitimate employment 
system.  There is also no contention the Union acted contrary to 
the Act in declining to increase its membership rolls.  The i
s-

rd Cornell 
breached its obligations under the Act.
 
The General Counsel contends that since November 19, R
e-
spondent has independently violated Section 8(b)(1)(A) of the 
Act by repeatedly failing and refusing to register Cornell on its 
out
-
of
-
work list for r
eferral to carpenter jobs generally.  The 
General Counsel also contends that on December 1, Respon
d-
ent violated Section 8(b)(2) and (1)(A) of the Act by requesting 
Perry Olsen to discharge Cornell, thereby attempting to cause 

e because Cornell was not a 
member of any carpenter union, and by thereafter failing and 
refusing to refer Cornell for employment with Perry Olsen.  
The General Counsel advances three legal theories:
 
 
1.  

m-
be
r 1 and in mid
-
January was a departure from its esta
b-
lished hiring hall procedure;
 
2.  

occasions was discriminatory because Respondent treated 
Cornell differently than other similarly situated applicants
; 
and
 

on discriminatory and arbitrary considerations and, ther
e-
fore, breached its duty of fair representation.
 
 
Respondent argues that it 

a-
tion from the Huntsman project
 
because Cornell was working 
in violation of the hiring hall rules and that it thereafter did not 
refer Cornell to the project because he remained ineligible for 
referral.  As to allegations that Respondent treated Cornell di
f-
ferently than other similarly 
situated applicants, Respondent 
contends that it believed the individuals it dispatched to Perry 
Olsen in December were eligible for referral at the time of their 
dispatch.
 
C.  Alleged Independent Violations of Section 8(b)(1)(A)
 
Perry Olsen understood its
 
contractual obligation to employ 
only workers properly dispatched from the hiring hall, an obl
i-
gation of which the Union had reminded the 
C
ompany in 2009.  
Nevertheless, during November the 
C
ompany employed on its 
Huntsman project a number of workers who 
had not been di
s-
patched properly.  The group included at least 13 
workers, 
6
 
of 
whom had been transferred from the 
C

[Thompson, Lirgg, Barton, Monk, Prince, and Benke] and 
7
 
of 
whom, including Cornell, had not.
 
In mid
-
November, the Un
ion discovered undispatched wor
k-
ers on the Huntsman jobsite.  By email of November 18, Sala 
told Olsen the undispatched Idaho workers were not eligible for 
transfer, no workers could work unless they were dispatched, 
and if workers were not listed on the o
ut
-
of
-
work list and elig
i-
ble for dispatch, they could not be requested by name.  Later 
that same day, Sala emailed to Olsen the names of seven of 

from the hiring hall and were ineligible to sign t
he out
-
of
-
work 
list or to be dispatched.  One was Cornell.  Sala directed Olsen 
to immediately remove the seven from employment.  Perry 
Olsen did not remove the employees.  There is no evidence the 
Union was aware of the 
C

 
Thereafter, on November 19 and 22, and December 1, Perry 
Olsen employees visited the hiring hall with the aim of resol
v-
ing employment impediments.  Their interactions with union 
representatives, Brown and Bachman, are in pertinent part as 
follows:
 
 
Novembe
r 19
:  Although Lirgg told Brown and Bac
h-
man the group wanted to sign the out
-
of
-
work list, Cornell 


t-
ever was necessary to join the Union and, la
ter, that he 
needed to get in the Union and wanted to know how to do 
that.  The union representatives determined that Lirgg was 
current in his dues and dispatched him to Perry Olsen; the 
representatives told Barton he was delinquent in his dues 
to his home
 
local, Local 635, and told Cornell he had been 
dropped from membership in his former local, Local 635.  
There is no evidence Cornell sought to sign the out
-
of 
work list as a nonmember.  Thereafter, Cornell continued 
to work for Perry Olsen.
 
November 22
:  
Cornell asked Bachman what he could 
do to get into the Union.  Bachman told him to resolve his 
problems with Local 635.  There is no evidence Cornell 
sought to sign the out
-
of work list as a nonmember.
 
 
On December 1, the Union and Olsen met to resolve the
 
U
n-

n-
tractual hiring hall obligations.  The Union demanded that Pe
r-
ry Olsen remove all undispatched workers from the jobsite.  
Olsen urged his need for good workers to meet jobsite time 
commitment
s, specifically requesting Thompson, Lirgg (who 
had already been dispatched), Barton, Benke, Monk, and 
 9
 
CARPENTERS LOCAL 
1507
 
(
PERRY OLSEN DRYWALL
)
 
 
 
Prince.  The Union agreed to dispatch the workers if they 
properly registered.
37
 
December 1
:  Cornell, Barton, Benke, Thompson, Monk, and 
Prince returned 
to the hiring hall.  They informed Brown they 
were not working.  Barton, Benke, Thompson, Monk, and 
Prince, having attained good standing with Local 635, were 
dispatched to the Huntsman project.  Cornell again sought to 
join the Union.  He was again told t
he Union was not accepting 
new members.  Bachman told Cornell that if he paid the $135 
nonmember quarterly fee of $135, he could sign the out
-
of
-
work list at the bottom, but he could not be dispatched to the 
Huntsman job.  As Cornell produced the necessary
 
money, he 

-
to
-
work laws.  
Bachman, in apparent umbrage, did not accept the proffered 
money and refused to speak further to Cornell, who did not sign 
the out
-
of
-
work list.
 
It is true that under the hiring hall rul
es, 
if
 
Cornell had not 
been currently working, he could have registered on the out
-
of
-
work list upon paying to the Union the nonmember quarterly 
service fees.  However, from November 2 until sometime shor
t-
ly after his December 1 interaction with Bachman at
 
the hiring 
hall, Cornell was, in fact, employed by Perry Olson and thereby 
ineligible to sign the list.
38
  
Moreover, until December 1, Co
r-
nell did not seek to register on the out
-
of
-
work list either as a 
member of a sister local, which membership he did no
t appa
r-
ently wish to possess, or as a fee
-
paying nonmember.  Rather, 
until December 1, Cornell repeatedly requested membership in 
the Union, 
which he apparently viewed as a prerequisite to 
dispatch to the Huntsman job.
  
His requests for membership 
were law
fully denied.
 
The 
General Counsel argues that while Cornell may have 

really seeking to register on the out
-
of
-
work list in any possible 
manner, which goal, though unarticulated, the Union should 
h
ave understood.  The record as a whole does not justify such 
an inference.  Rather, the record supports a finding that the 
Union reasonably believed Cornell wanted membership in the 

might have 

really wanted to be apprised of any route whereby he could be 
dispatched to the Huntsman job along with the Idaho workers.  
In the absence of any evidence of deliberate or disingenuous 
obtuseness, the unio
n officials who responded to Cornell can 
only be accused of misunderstanding his essential objective.  In 
that, they were possibly negligent.  However, mistakes in e
x-


 
of fair representation and do not vi
o-
late Section 8(b)(1)(A) and (2).  
Plumbers 
Local 342 (Contra 
Costa Electric
),
 
supra.
 

-
December 1 response to Cornell was discriminatory, as it trea
t-
ed him differently
 
than other similarly situated applicants, 
                                        
                  
 
37
 
The unstated but inferentially clear corollary was that Olsen would 
remove all undispatched workers
 
from the job.
 
38
 
The fact that the Union may have been unaware of his emplo
y-
ment status does not make him eligible.
 
namely the Idaho workers who were referred to the Huntsman 
job.  The Idaho workers, however, were not similarly situated 
to Cornell.  The Union had conceded their dispatches to the 
Huntsman job at the specific req
uest of Olsen and in resolution 


Unions are accorded a wide range of discr
e-

where a heightened duty of fair representation
 
is assumed to 
exist in the context of an exclusive hiring hall.  
Teamsters L
o-
cal 631 (Vosburg Equipment, Inc. 
and
 
Bechtel Nevada, Inc.)
, 
340 NLRB 881, 881 (2003).
  
There is no evidence from which I 
can infer that the Union, by resolving its grievance with Perry 
Olsen in the manner it did, engaged in 

i-


 
deliberate conduct . . . intended to 

Plumbers 
Local 
342 (Contra Costa Electric)
, supra at 551, quoting 
Breininger 
v. Sheet Metal Workers Local 6
, 493 U.S. 67, 89 (1989).  R
a-
ther, the evidence shows that the U
nion made certain conce
s-
sions to Olsen in order to resolve a grievance that might othe
r-
wise have caused expense to the Union and economic difficulty 
to a struggling signatory company, both of which consider
a-

  
Accordingly, 

its demand that all undispatched workers be removed from that 
site do not violate the Act.
 

On that day, he sought to pay
 
his nonmember fee and sign the 
out
-
of
-
work list.  The Union, through Bachman, refused to let 
him do so, for reasons unrelated to valid eligibility rules.
39
 
When the General Counsel shows that a union has departed 
from established hiring hall procedures, a 
violation is esta
b-
lished unless the union comes forward with rebuttal evidence 
that the departure was justified.  
Plumbers
 
Local 342 (Contra 
Costa Electric
),
 
supra, citing 
Operating Engineers Local 450
, 
267 NLRB 775, 795 (1983)
.
40
 
The credible evidence e
stablishes that on December 1, the 
Union refused to let Cornell pay his nonmember fee and regi
s-


to permit Cornell to pay the nonmem
ber fee because of his right 
to work question, the Union departed from established hiring 
hall procedures.  The Union must therefore show the departure 
was justified.  The Union has made no such showing.
 

to let Cornell pay the nonmember fee because of his right to 
                                        
                  
 
39
 
It is true that Cornell was ineligible to sign the out
-
of
-
work list at 
that time in any event because he was then employed by Perry Olson.
  

e-
sponse, discussed hereafter, is coercive in violation of Sec. 8(b)(1)(A) 
even if the end result

refusal to permit Cornell to sign the out
-
of
-
work 
list

did not violate Sec. 8(b)(1)(A) and 
(
2) be

i-
gibility.
 
40
 
I also apply the analytical framework of 
Wright Line
, 251 NLRB 
1083 (1980)
, enfd. 
662 F.2d 899 (1st Cir. 1981)
, cert. denied 
455 U.S. 
989 (1982)
.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
10
 
work question was 


[and
 
constituted] deliberate conduct . . . intended to harm or 

Plumbers 
Local 342 (Contra Costa Electric)
, supra at 551.  As 

Act.
 
Bachma

-
of
-
work list



requires a 
different analysis.  Refusal to permit Cornell to sign the list 

refusal foreclose
d his ability to solicit work directly from co
n-
tractors signatory to the agreement, including Perry Olsen.  
Employers were permitted to request by name workers who 
were registered on the out
-
of
-
work list, regardless of their pos
i-
tions on the list, and Olse
n was assertedly willing to request 

refusal to register Cornell on December 1 cannot be said to 
have violated Section 8(b)(2) and (1)(A) of the Act because 
Cornell was not, at the time of the ref
usal, eligible to sign the 
out
-
of
-
work list since he was at that time employed, and une
m-
ployment was a clear condition precedent to registration.
 

r-
mountable, albeit hidden, obstacle to his registration dur
ing his 
December 1 visit to the hiring hall changed when Perry Olsen 
laid him off later that same day.  Based on subsequent events, it 
is reasonable to infer that the Union, for arbitrary reasons, 
would have continued to adhere to its refusal to permit Cor
nell 
to pay the nonmember fee and sign the list irrespective of his 
employment status.
 
Following his layoff, Cornell left telephone messages for u
n-
ion representatives that were not returned.  In January, Cornell 
managed to reach Bachman by telephone and as
ked if anything 
had changed.  Cornell also asked if Bachman could help him 

the Union is subject to the same analysis that applies to his 
earlier membership requests, his query as to whether an
ything 

December 1 refusal to let him pay the nonmember fees, which 
was based entirely on arbitrary and unlawful considerations.  

therefor


refusal foreclosed for Cornell any opportunity of signing the 
out
-
of
-
work list, even though he was, after December 1, othe
r-
wise eligible


sign the out
-
of
-
work list even as an unemployed nonmember.  
In those circumstances, after December 1, when Cornell b
e-
came unemployed, the Union v
iolated Section 8(b)(2) and 
(1)(A) of the Act by refusing to permit Cornell to pay the no
n-
member fees and to sign the hiring hall out
-
of
-
work list.
 
C
ONCLUSIONS OF 
L
AW
 
1. Respondent is a labor organization within the meaning of 
Section 2(5) of the Act.
 
2. T
he Employer, Perry Olsen Drywall, Inc., is an employer 
engaged in commerce within the meaning of Section 2(6) and 
(7) of the Act.
 
3. By refusing to permit Gerald Cornell to pay the nonme
m-
ber hiring hall registration fee on December 1 because Cornell 
questi
oned its hiring hall procedures
, an arbitrary reason unr
e-
lated to valid eligibility rules, 
Respondent engaged in unfair 
labor practices within the meaning of Section 8(b)(1)(A) of the 
Act.
 
4. By refusing to permit Gerald Cornell to sign its out
-
of
-
work reg
ister after December 1, 2010
,
 
because Cornell que
s-
tioned its hiring hall procedures, 
an arbitrary reason unrelated 
to valid eligibility rules,
 
Respondent has caused or attempted to 
cause employer discrimination within the meaning of Section 
8(a)(3) of the 
Act, and has therefore engaged in and is engaging 
in unfair labor practices within the meaning of Section 8(b)(2) 
and (1)(A) of the Act.
 
5. The unfair labor practices affect commerce within the 
meaning of Section 2(6) and (7) of the Act.
 
R
EMEDY
 
Having foun
d Respondent has engaged in certain unfair l
a-
bor practices, I find it must be ordered to cease and desist and 
to take certain affirmative action.
 
It will be left to the compliance stage of this proceeding to 
determine whether Gerald Cornell, had he been pe
rmitted to 

-
of
-
work list after December 1, 2010, 
would have been dispatched to the Huntsman jobsite or to other 
available jobsites.  If at the compliance stage it is determined 
that Gerald Cornell would have obtained dispatch, Responden
t 
must make Gerald Cornell whole for its unlawful refusal to 

-
of
-
work list after December 
1, 2010.  Any b
ackpay found owing shall be computed on a 
quarterly basis from 
December 2, 2010,
 
the date when Gerald 
Cornell would h
ave been eligible to 

-
of
-
work list had he been permitted to pay the nonmembership fee, 
to the date Gerald Cornell is placed in the position on the out
-
of
-
work list that he would have had had he been permitted to 
sign the out
-
of
-
work lis
t after December 1, 2010, less any net 
interim earnings, as prescribed in 
F. W. Woolworth Co.
, 90 
NLRB 289 (1950), plus interest as computed in 
New Horizons 
for the Retarded
, 283 NLRB 1173 (1987), 
compounded daily as 
prescribed in 
Kentucky River Medical 
Center
, 
356 NLRB 
6
 
(2010)
.
 
[Recommended Ord
er omitted from publication.]
 
 
